                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

DAN WEBB and RACHAEL WEBB                                                          PLAINTIFFS

V.                                                 CIVIL ACTION NO. 1:19-CV-212-SA-DAS

MONSANTO COMPANY.                                                                 DEFENDANT

                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on December 2, 2019. Judge Aycock, on her own motion, hereby RECUSES herself from

this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge.

       This, the 2nd day of December, 2019.

                                                     /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
